TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00364-CV



                                 Shawn A. Richeson, Appellant

                                                v.

                                 Tracey Lynn Snider, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
           NO. 202140-C, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Shawn A. Richeson has notified this Court that he desires to withdraw his

notice of appeal and not pursue the appeal. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1) (voluntary dismissal).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed: July 29, 2004